TORBERT, Chief Justice
(concurring specially).
I want to clarify why summary judgment was inappropriate in this case. The major issue is whether the settlement entered into in May 1982 encompassed any claims General Investment Corporation (G.I.C.) had against Texas Refinery Corporation for breach of warranty and fraud with respect to materials supplied by Texas Refinery for the repair of the Piggly Wiggly building. Charles Little, President of G.I.C., in an affidavit opposing the motion for summary judgment, stated that there were no complaints from the tenants of the Piggly Wiggly building until November or December 1982. There is a dispute as to whether G.I.C. intended in May 1982 to settle claims that did not arise until November or December 1982. Because there is a genuine issue as to a material fact, summary judgment was inappropriate. Savage v. Wright, 439 So.2d 120 (Ala.1983).